In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
GREGG RILEY,             *                         No. 16-262V
                         *                         Special Master Christian J. Moran
             Petitioner, *
                         *                         Filed: July 30, 2019
v.                       *
                         *
SECRETARY OF HEALTH      *                         Stipulation; Tetanus-diphtheria-
AND HUMAN SERVICES,      *                         acellular (“Tdap”) vaccine; chronic
                         *                         inflammatory demyelinating
             Respondent. *                         polyneuropathy (“CIDP”)
*********************

Amber D. Wilson, Maglio Christopher and Toale, PA, Washington, D.C., for
Petitioner;
Traci R. Patton, United States Dep’t of Justice, Washington, D.C., for Respondent.

                             UNPUBLISHED DECISION1

       On July 22, 2019, the parties filed a joint stipulation concerning the petition
for compensation filed by Gregg Riley (“Petitioner”) on February 25, 2017.
Petitioner alleged that the Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine
he received on August 23, 2013, which is contained in the Vaccine Injury Table
(the “Table”), 42 C.F.R. §100.3(a), caused him to suffer chronic inflammatory
demyelinating polyneuropathy (“CIDP”). Petitioner further alleges that he
suffered the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the Tdap vaccine caused petitioner to suffer CIDP or
any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum of $106,550.00, which amount represents compensation
          for first year life care expenses ($6,550.00) and combined lost
          earnings, pain and suffering, and past unreimbursable expenses
          ($100,000.00), in the form of a check payable to petitioner.

       b. An amount sufficient to purchase the annuity contract described in
          paragraph 10 of the joint stipulation, paid to the life insurance
          company from which the annuity will be purchased.

      In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the Clerk of Court is directed to enter judgment in case 17-444V according to this
decision and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2